EXHIBIT 10.14


FEDERAL HOME LOAN BANK OF ATLANTA

AGREEMENT FOR ADVANCES AND SECURITY
AGREEMENT WITH BLANKET FLOATING LIEN

AGREEMENT, dated as of MAY 16, 2003 between CRESCENT BANK having its principal
place of business at 251 HIGHWAY 515 JASPER. GA 30143 (“Member”) and the Federal
Home Loan Bank of Atlanta, 1475 Peachtree Street, N. E., Atlanta, Georgia 30309
(“Bank”).

WHEREAS, the Member desires from time to time to participate in the Bank’s
credit programs under the terms of this Agreement, and the Bank is authorized to
extend credit to the Member pursuant to the provisions of the Federal Home Loan
Bank Act, as now and hereafter amended (the “Act”), and the regulations and
guidelines of the Federal Housing Finance Board (the “Board”) or any successor
entity now and hereafter in effect (collectively, the “Regulations”); and

WHEREAS, the Bank requires that advances by the Bank be secured pursuant to this
Agreement, and the Member agrees to provide the security the Bank requests in
accordance with this Agreement.

NOW THEREFORE, the Member and the Bank agree as follows:

ARTICLE I: DEFINITIONS

Section 1.01 Definitions. As used herein, the following terms shall have the
following meanings:

(A) “Advance” or “Advances” means any and all loans or other extensions of
credit, including all Commitments, heretofore, now or hereafter granted by the
Bank to, on behalf of, or for the account of, the Member.

(B) “Application” means a writing, signed by the Member, and in such form or
forms as shall be specified by the Bank from time to time, by which the Member
requests, and which if executed by the Bank shall together with this Agreement
evidence the terms of, an Advance or a commitment for an Advance.

(C) “Capital Stock” means all of the capital stock of the Bank held by the
Member and all payments which have been or hereafter are made on account of
subscriptions to and all unpaid dividends on such capital stock.

(D) “Collateral” means all property, including the proceeds thereof, heretofore
assigned, transferred or pledged to the Bank by the Member as collateral for
Advances or other extensions of credit prior to the date hereof, all Capital
Stock, and First Mortgage Collateral, including the proceeds thereof, which is
now or hereafter pledged to the Bank pursuant to Section 3.01 hereof.

(E) “Collateral Maintenance Level” means the aggregate dollar amount equal to
such percentage(s) as the Bank may specify from time to time of (1) the
outstanding amounts of all Advances; (2) with respect to each outstanding Swap
Transaction, the amount for which the Member is required to maintain Collateral;
and (3) any additional obligations and liabilities of the Member to the Bank.
The Bank may increase or decrease the Collateral Maintenance Level at any time.

(F) “Commitment” or “Commitments” means any and all agreements under which the
Bank is contractually obligated to make a loan to, or to make a future payment
on behalf or for the account of, the Member (but excluding any obligations that
the Bank may now or hereafter have to honor items or transfer orders under a
depository or similar agreement between the Bank and the Member), regardless of
whether such obligation is contingent in whole or in part, including, without
limitation, Letters of credit issued for the account of the Member.

(G) “Confirmation of Advance” means a writing or machine readable electronic
transmission, in such form or forms as the Bank may generate from time to time,
by which the Bank agrees to and confirms the Member’s request for an Advance or
a commitment for an Advance and which, together with this Agreement, shall
evidence the terms of such Advance or commitment.

 


1



--------------------------------------------------------------------------------

(H) “First Mortgage Collateral” means First Mortgage Documents (excluding
securitized loans and participation or other fractional interests therein) and
all ancillary security agreements, policies and certificates of insurance or
guarantees, evidences of recordation, applications, underwriting materials,
surveys, appraisals, approvals, permits, notices, opinions of counsel and loan
servicing data and all other electronically stored and written records or
materials relating to the loans evidenced or secured by the First Mortgage
Documents.

(I) “First Mortgage Documents” mean mortgages and deeds of trust (herein
“mortgages”) secured by a first lien on one-to-four unit single family
dwellings, and all notes, bonds or other instruments (herein “mortgage notes”)
evidencing fully disbursed loans secured by such mortgages and any endorsements
or assignments thereof to the Member.

(J) “Indebtedness” means all indebtedness, now or hereafter outstanding, of the
Member to the Bank, including, without limitation, all Advances and all other
obligations to pay and liabilities of the Member to the Bank.

(K) “Lendable Collateral Value” means an amount equal to such percentage as the
Bank shall from time to time, in its sole discretion, ascribe to the market
value or unpaid principal balances of items of Qualifying Collateral.

(L) “Qualifying Collateral” means First Mortgage Collateral which: (i) is
eligible as collateral that can be used to support the origination of Advances
under the terms and conditions of the Act and the Regulations, and satisfies
such other requirements as may be established by the Bank; (ii) is owned by the
Member free and clear of any liens, encumbrances or other interests other than
the assignment to the Bank hereunder, (iii) has not been in default within the
most recent 12-month period excepting only payments which are not past due
except as permitted by the Bank’s Credit Policy; (iv) relates to residential
real property on which is located a one-to-four unit single family dwelling that
is covered by fire and hazard insurance in an amount at least sufficient to
discharge the mortgage loan in full in case of loss and as to which all real
estate taxes are current; (v) has not been classified as substandard, doubtful,
or loss by the Member’s regulatory authority or its management; and (vi) does
not secure an indebtedness on which any director, officer, employee, attorney,
or agent of the Member or any Federal Home Loan Bank is personally liable unless
the acceptance of such Collateral by the Bank has been specifically approved by
formal resolution of the Board.

(M) “Swap Transaction” means an interest rate swap, interest rate cap, floor or
collar, currency exchange transaction or similar “transaction entered into
between the Bank and the Member.

ARTICLE II: ADVANCES AGREEMENT

Section 2.01 Advance Documentation. The Member may apply for Advances and
commitments for Advances by completing and submitting an Application to the Bank
or by telephonic or other unsigned communication. The Bank may suspend the use
of telephonic applications at any time. The terms of each Advance or commitment
shall be conclusively established by this Agreement and by either (i) the
Member’s Application when such Application is executed by the Bank without any
change, or (ii) in the case of an Application received, completed or modified by
the Bank pursuant to a telephonic or other unsigned communication from the
Member (“telephonic application”), by a Confirmation of Advance generated by the
Bank. The Member shall be estopped from asserting any claim or defense with
respect to the terms applicable to an Advance or a commitment for an Advance
entered into pursuant to a telephonic application unless, within two (2)
business days of receipt of the Bank’s Confirmation of Advance, the Member
delivers to the Bank a written notice specifying the disputed term(s) or
condition(s) of the Advance or commitment. Within three (3) business days of the
date of the Member’s receipt of the Bank’s Confirmation of Advance, the Member
shall prepare, sign and submit to the Bank a completed Application conforming to
such Confirmation of Advance. Upon the request of the Bank, the Member shall
sign and deliver to the Bank a promissory note or notes in such form as the Bank
may reasonably require evidencing any Advance. Unless otherwise agreed to by the
Bank in writing, each Advance shall be made by crediting the Member’s demand
deposit account(s) with the Bank.

Section 2.02 Repayment of Advances. The Member agrees to repay each Advance in
accordance with this Agreement and the terms and conditions of the Application
or Confirmation of Advance evidencing such Advance. Interest shall be paid on
each Advance at the times specified by the Bank in writing and shall be charged
for each day that an Advance is

 


2



--------------------------------------------------------------------------------

outstanding at the rate applicable to the Advance. The Member shall pay to the
Bank, immediately and without demand, interest on any past due principal of and
interest on any Advance at an interest rate which is the greater of (i) the rate
applicable to such Advance plus one percent (1%) or (ii) the rate in effect and
being charged by the Bank from time to time on overdrafts on demand deposit
accounts of its Members, but in no event more than any applicable limit set by
the Regulations. The Member shall ensure that, on any day on which any payment
is due to the Bank with respect to Advances or other Indebtedness, the Member’s
demand deposit account(s) with the Bank has an available balance in an amount at
least equal to the amounts then due and payable to the Bank, and the Member
hereby authorizes the Bank to debit the Member’s demand deposit account(s) with
the Bank for all amounts due and payable with respect to any Advance and for all
other amounts due and payable hereunder. In the event that the available balance
in the Member’s demand deposit account(s) is insufficient to pay such due and
payable amounts, the Bank may, without notice to or request from the Member,
apply any other deposits, credits, or monies of the Member then in the
possession of the Bank to the payment of amounts due and payable. All payments
with respect to Advances shall be applied first to any fees or charges
applicable thereto and to interest due thereon, in such order as the Bank may
determine, and then to any principal amount thereof that is then due and
payable.

Section 2.03 Right of Bank to Make Advances with Respect to Outstanding
Commitments. In the event that there are one or more outstanding Commitments at
the time of an Event of Default under Section 4.01 hereof, the Bank may at its
option, and without notice to or request from the Member, make an Advance by
crediting a special account of the Member with the Bank in an amount equal to
the outstanding Commitments. Amounts credited to such special account shall be
utilized by the Bank for the purpose of satisfying the Bank’s obligations under
such Commitments. When all such obligations have expired or have been satisfied,
the Bank shall disburse the balance, if any, in such special account first to
the satisfaction of any amounts then due and owing by the Member to the Bank and
then to the Member or its successors in interest. Advances made pursuant to this
Section 2.03 shall be payable on demand and shall bear interest from the date
the same shall be made until paid at the rate in effect and being charged by the
Bank from time to time on overdrafts on demand deposit accounts of its members,
but in no event more than any applicable limit set by the Regulations.

Section 2.04 Amortization of Advances. In the event that the Bank determines
that the creditworthiness of the Member, as determined from time to time by the
Bank, does not meet the requirements of the Bank, the Bank may, without
limitation of the Bank’s rights upon the occurrence of an Event of Default
hereunder, require amortization by means of monthly payments of principal on all
or part of the Member’s Advances. The Member agrees to begin making such monthly
amortization payments, upon thirty (30) days written notice from the Bank, in
such monthly amounts as the Bank shall specify in writing. No monthly payment
shall exceed ten percent (10%) of the original principal balance of the Advance
being amortized. Unless otherwise specified by the Bank in writing to the
Member, such monthly amortizing payments shall not extend or modify the maturity
date or other scheduled payment dates applicable to the Advance being amortized.

ARTICLE III: SECURITY AGREEMENT

Section 3.01 Creation of Security Interest. As security for all Indebtedness,
the Member hereby assigns, transfers, and pledges to the Bank, and grants to the
Bank a security interest in all of the Capital Stock and First Mortgage
Collateral now or hereafter owned by the Member, and all proceeds thereof,
provided, however, that First Mortgage Collateral that is encumbered or disposed
of by the Member in conformity with the requirements of Section 3.04 (A) hereof
shall not be subject to the security interest created hereunder. Without
limitation of the foregoing, all property heretofore assigned, transferred or
pledged by the Member to the Bank as collateral securing Indebtedness and other
obligations of the Member prior to the date hereof is hereby assigned,
transferred and pledged to the Bank as Collateral hereunder.

Section 3.02 Additional Collateral and Documentation; Required Substitution of
“Advances, Specific Collateral Pledge And Security Agreement”. The Member agrees
to assign, transfer and pledge Collateral in conformity with the Bank’s
“Advances, Specific Collateral Pledge and Security Agreement” (i) at any time
the Member shall not have assigned, transferred, or pledged to the Bank under
this Agreement First Mortgage Collateral which is Qualifying Collateral and
which has a Lendable Collateral Value at least equal to the Collateral
Maintenance Level or (ii) at any time

 


3



--------------------------------------------------------------------------------

the Member does not qualify under the Bank’s criteria for member eligibility to
secure Advances under this Agreement or (iii) if the Bank determines in good
faith that the value of the Member’s Qualifying Collateral may not be adequately
ascertained, or (iv) at any time the Bank deems itself insecure. In addition,
the Member agrees to maintain such additional amounts of Collateral (which may
be Collateral that is not Qualifying Collateral) as may be required by the Bank
in order to protect its security position with respect to outstanding
Indebtedness. If the Bank requires the Member to substitute for this Agreement
the Bank’s “Advances, Specific Collateral Pledge and Security Agreement,” the
Member must execute that agreement and comply with the requirements of that
agreement in all respects. To assure that the Member provides to the Bank
Qualifying Collateral with a Lendable Collateral Value at least equal to the
Collateral Maintenance Level at all times, the Bank may require, in connection
with the substitution of agreements, that the Member make, execute, record, and
deliver to the Bank additional agreements, financing statements, notices,
assignments, listings, powers, and other documents with respect to such
Collateral and the Bank’s security interest therein.

Section 3.03 Member’s Representation and Warranties Concerning Collateral. The
Member represents and warrants to the Bank, as of the date hereof and the date
of each Advance hereunder, as follows:

(A) The Member owns and has marketable title to the Collateral and has the right
and authority to grant a security interest in the Collateral and to subject all
of the Collateral to this Agreement;

(B) The information given from time to time by the Member as to each item of
Collateral is true, accurate and complete in all material respects;

(C) All the Collateral meets the standards and requirements with respect thereto
from time to time established by the Act, the Regulations and the Bank;

(D) The lien of each mortgage pledged as Collateral hereunder is a first, prior,
and perfected lien under applicable law;

(E) The Member has not conveyed or otherwise created, and there does not
otherwise exist, any participation interest or other direct, indirect, legal, or
beneficial interest in any Collateral on the part of anyone other than the Bank
and the Member;

(F) Except as may be approved in writing by the Bank, no account debtor or other
obligor owing any obligation to the Member with respect to any item of First
Mortgage Collateral has or will have any defenses, offsetting claims, or other
rights affecting the right of the Member or the Bank to enforce such mortgage,
mortgage note or promissory obligation, and no defaults (or conditions that,
with the passage of time or the giving of notice or both, would constitute a
default) exist under any such writings; and

(G) No part of any real property or interest in real property that is the
subject of First Mortgage Collateral which is Qualifying Collateral contains or
is subject to the effects of toxic or hazardous materials or other hazardous
substances (including those defined in the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq.; and in the
regulations adopted and publications promulgated pursuant to said laws) the
presence of which could subject the Bank to any liability under applicable state
or Federal law or local ordinance either at any time that such property is
pledged to the Bank or upon the enforcement by the Bank of its security Interest
therein. The Member hereby agrees to indemnify and hold the Bank harmless
against all costs, claims, expenses, damages, and liabilities resulting in any
way from the presence or effects of any such toxic or hazardous substances or
materials in, on, or under any real property or interest in real property that
is subject to or included in the Collateral.

Section 3.04 Collateral Maintenance Requirement

(A) The Member shall at all times maintain as Collateral an amount of Qualifying
Collateral which has a Lendable Collateral Value that is at least equal to the
then current required Collateral Maintenance Level. The Member shall not assign,
pledge, transfer, create any security interest in, sell, or otherwise dispose of
any Collateral if: (i) such Collateral has been specified or identified pursuant
to Section 3.05 hereof or is held by or on behalf of the Bank pursuant to
Section 3.06 hereof, or the Bank has otherwise perfected its security interest
in such Collateral; or (ii)


4



--------------------------------------------------------------------------------

at the time of or immediately after such action, the Member’ is not or would not
be in compliance with the collateral maintenance requirements of the first
sentence of this Section 3.04 (A) or is otherwise in default under this
Agreement.

(B) Except for Collateral delivered pursuant to Section 3.06 hereof, Collateral
shall be held by the Member in trust for the benefit of, and subject to the
direction and control of, the Bank and will be physically safeguarded by the
Member with at least the same degree of care as the Member uses in physically
safeguarding its other property. Without limitation of the foregoing, the Member
shall take all action necessary or desirable to protect and preserve the
Collateral and the Bank’s interest therein, including without limitation the
maintaining of insurance on property securing First Mortgage Collateral (such
policies and certificates of insurance or guaranty relating to such mortgages
are herein called “insurance”), the collection of payments under all mortgages
and under all insurance, and otherwise assuring that all mortgages are serviced
in accordance with the standards of a reasonable and prudent mortgagee.

(C) If any Collateral that was Qualifying Collateral ceases to be Qualifying
Collateral and, after such event, the Member is not or would not be in
compliance with the collateral maintenance requirements of the first sentence of
this Section 3.04(A), the Member shall promptly notify the Bank in writing of
that fact and, if so requested by the Bank, of the reason that the Collateral
has ceased to be Qualifying Collateral. If such Collateral was specified or
identified pursuant to Section 3.05 hereof, or delivered to the Bank pursuant to
Section 3.06 hereof, the Member shall promptly specify, identify, or deliver, as
the case may be, other Qualifying Collateral having at least the same Lendable
Collateral Value as the Collateral so requested to be withdrawn.

(D) The Bank may review the form and sufficiency of all documents pertaining to
the Collateral. Such documents must be satisfactory to the Bank and, if not,
such Collateral may not be acceptable as Qualifying Collateral or may have a
Lendable Collateral Value applied thereto that is less than the Lendable
Collateral Value otherwise applicable under the Bank’s Credit Policy, as the
Bank may specify. The Bank may require that the Member make any or all documents
pertaining to the Collateral available to the Bank for its inspection and
approval.

Section 3.05 Specification and Identification of Collateral.

(A) Upon the Bank’s written or oral request, or at such times as shall be
necessary to satisfy the requirements of the Bank, or promptly, at any time that
the Member becomes subject to any mandatory collateral specification
requirements that may be established in writing by the Bank and in any case from
time to time thereafter until such time as may be agreed upon by the Bank in
writing, the Member shall deliver to the Bank a status report and accompanying
schedules, all in the form(s) prescribed by the Bank, specifying and describing
the First Mortgage Collateral that is certified by the Member to be Qualifying
Collateral.

(B) The Member shall hold each set of First Mortgage Documents which is a part
of such specified Collateral in a separate file folder with each file folder
clearly labeled with the loan identification number and the name of the
borrower(s). Each such file folder shall be clearly marked or stamped with the
statement: “The Deed of Trust/Mortgage and Note Relating to This Loan Have Been
Assigned to the Federal Home Loan Bank of Atlanta,” or such other statement that
may be approved by the Bank from time to time. If so requested by the Bank, in
writing, the Member shall physically segregate any First Mortgage Collateral
specified in each status report delivered pursuant to subsection (A) of this
Section 3.05 from all other property of the Member in a manner satisfactory to
the Bank.

Section 3.06 Delivery of Collateral.

(A) Upon the Bank’s written or oral request, or promptly at any time that the
Member becomes subject to any mandatory collateral delivery requirements that
may be established in writing by the Bank, and until such time as may be agreed
upon by the Bank in writing, the Member shall deliver to the Bank, or to a
custodian designated by the Bank, such First Mortgage Collateral as may be
necessary so that the Lendable Collateral Value of Qualifying Collateral held by
the Bank, or such custodian, meets or exceeds the Collateral Maintenance Level
at all times. Collateral delivered to the Bank shall be endorsed or assigned, as
appropriate, in recordable form by the Member to the Bank, as specified by the
Bank. Unless otherwise indicated by the Bank, such endorsements or assignments
may be in blanket form provided that there shall be separate endorsements and
assignments for


5



--------------------------------------------------------------------------------

each county or recording district in which the real property covered by an item
of First Mortgage Collateral is located. The Member need only deliver the First
Mortgage Documents relating to the First Mortgage Collateral delivered hereunder
together with recordable assignments of the mortgages, unless otherwise directed
by the Bank. Concurrently with the initial delivery of Collateral, the Member
shall deliver to the Bank a status report and accompanying schedules, all in the
form(s) prescribed by the Bank, specifying and describing the Collateral held by
the Bank or its custodian and certifying that such Collateral is Qualifying
Collateral.

(B) The Member agrees to pay to the Bank such reasonable fees and charges as may
be assessed by the Bank to cover the Bank’s overhead and other costs relating to
the receipt, holding, redelivery and reassignment of Collateral and to reimburse
the Bank upon request for all recording fees and other reasonable expenses,
disbursements and advances incurred or made by the Bank in connection therewith
(including the reasonable compensation and the expenses and disbursements of any
custodian, consultant or appraiser that may be appointed by the Bank hereunder,
and the agents and legal counsel of the Bank and of such custodian).

(C) The Member shall, upon request of the Bank, immediately take such other
actions as the Bank shall deem necessary or appropriate to perfect the Bank’s
security interest in the Collateral or otherwise to obtain, preserve, protect,
enforce or collect the Collateral or the proceeds thereof.

Section 3.07 Withdrawal of Collateral. Upon receipt by the Bank of writings in
the form specified by the Bank constituting (I) a request from the Member for
the withdrawal of Collateral which has been specified or identified pursuant to
Section 3.05 hereof or has been delivered pursuant to Section 3.06 hereof, or as
to which the Bank has otherwise perfected its security interest, (ii) a detailed
listing of the Collateral to be withdrawn, and (iii) a certificate of a
responsible officer of the Member certifying as to the Qualifying Collateral
that is specified and identified by the Member or held by the Bank, as
appropriate, after such withdrawal, and upon the Bank’s determination that the
Lendable Collateral Value of the remaining Qualifying Collateral is not less
than the current required Collateral Maintenance Level, the Bank shall promptly
redeliver, release or reassign to the Member the Collateral specified in the
Member’s listing of the Collateral to be withdrawn, provided that the Collateral
requested to be withdrawn is not required by the Bank to be maintained as
additional Collateral. Notwithstanding anything to the contrary herein
contained, while an Event of Default hereunder shall have occurred and be
continuing, or at any time that the Bank reasonably and in good faith, deems
itself insecure, the Member may not obtain any such withdrawal.

Section 3.08 Reports: Collateral Audits: Access.

(A) The Member shall furnish to the Bank annually, and at such other times as
the Bank may request, an audit report with respect to the Member’s Collateral
and Qualifying Collateral, prepared by the Member’s internal or external auditor
and in form and substance acceptable to the Bank, and such financial reports and
other information relating to the Member’s financial condition as the Bank may
reasonably request.

(B) The Member shall furnish to the Bank at such times as the Bank may request,
or as necessary to satisfy the requirements of the Bank, a status report with
respect to the Member’s Collateral prepared by the Member in form and substance
acceptable to the Bank, and as of a date within two weeks of the report due
date. The status report shall be a written report covering such matters
regarding the Collateral as the Bank may require, including listings of
mortgages and unpaid principal balances thereof and certifications concerning
the status of payments on mortgages and of taxes and insurance on property
securing mortgages.

(C) If so requested by the Bank, the Member shall promptly report to the Bank
any event which reduces the principal balance of any mortgage or other item of
Collateral by five percent (5%) or more, whether by prepayment, foreclosure
sale, insurance or guaranty payment or otherwise.

(D) The Member shall give the Bank access at all reasonable times to Collateral
in the Member’s possession and to the Member’s books and records of account
relating to such Collateral, for the purpose of the Bank’s examining, verifying
or reconciling the Collateral and the Member’s reports to the Bank thereon.

 


6



--------------------------------------------------------------------------------

(E) If the Member becomes aware or has reason to believe that the Lendable
Collateral Value of the Member’s Qualifying Collateral has fallen below the
Collateral Maintenance Level, or that a contingency exists which with the lapse
of time could result in the Member failing to meet the Collateral Maintenance
Level, the Member shall immediately notify the Bank.

(F) All Collateral and any matters relating thereto shall be subject to audit
and verification by or on behalf of the Bank. Such audits and verifications may
occur without notice during the Member’s normal business hours or upon
reasonable notice at such other times as the Bank may reasonably request. The
Member shall provide access to, and shall make adequate working facilities
available to, the representatives or agents of the Bank for purposes of such
audits. Reasonable fees and charges may be assessed to the Member by the Bank to
cover overhead and other costs relating to such audit and verification.

(G) Notwithstanding anything to the contrary, the Member shall be solely
responsible for the accuracy and adequacy of all information and data in each
audit or status report (or other writing specifying and describing any
Collateral) submitted to the Bank, regardless of the form in which submitted.
The Bank shall have no duty to make any independent examination of or
calculation with respect to the information submitted in an audit or status
report (or in any written schedule that may be submitted by the Member) and,
without limiting the generality of the foregoing, the Bank makes no
representation or warranty as to the validity, accuracy, or completeness of any
information contained in any written records of the Bank concerning, or of any
response to, such audit or status report.

Section 3.09 Additional Documentation. The Member shall make, execute, record
and deliver to the Bank such financing statements, notices, assignments,
listings, powers, and other documents with respect to the Collateral and the
Bank’s security interest therein and in such form as the Bank may reasonably
require.

Section 3.10 Bank’s Responsibilities as to Collateral. The Bank’s duty as to the
Collateral shall be solely to use reasonable care in the custody and
preservation of the Collateral in its possession, which shall not include any
steps necessary to preserve rights against prior parties nor the duty to send
notices, perform services, or take any action in connection with the management
of the Collateral. The Bank shall not have any responsibility or liability for
the form, sufficiency, correctness, genuineness or legal effect of any
instrument or document constituting a part of the Collateral, or any signature
thereon or the description or misdescription, or value of property represented,
or purported to be represented, by any such document or instrument. The Member
agrees that any and all Collateral may be removed by the Bank from the state or
location where situated, and may be subsequently dealt with by the Bank as
provided in this Agreement.

Section 3.11 Bank’s Rights as to Collateral: Power of Attorney. At any time or
times, at the expense of the Member, the Bank may in its discretion, before or
after the occurrence of an Event of Default as defined in Section 4.01 hereof,
in its own name or in the name of its nominee or of the Member, do any or all
things and take any and all actions that are pertinent to the protection of the
Bank’s interest hereunder and are lawful under the laws of the State of Georgia,
including, but not limited to, the following:

(A) Terminate any consent given hereunder;

(B) Notify obligors on any Collateral to make payments thereon directly to the
Bank;

(C) Endorse any Collateral in the Member’s name;

(D) Enter into any extension, compromise, settlement, or other agreement
relating to or affecting any Collateral;

(E) Take any action the Member is required to take or which is otherwise
reasonably necessary to (1) sign and record a financing statement or otherwise
perfect a security interest in any or all of the Collateral or (2) to obtain,
preserve, protect, enforce or collect the Collateral;

(F) Take control of any funds or other proceeds generated by the Collateral and
use the same to reduce Indebtedness as it becomes due; and

 


7



--------------------------------------------------------------------------------

(G) Cause the Collateral to be transferred to its name or the name of its
nominee.

The Member hereby appoints the Bank as its true and lawful attorney, for and on
behalf of the Member and in its name, place and stead, to prepare, execute and
record endorsements and assignments to the Bank of all or any item of
Collateral, giving or granting to the Bank, as such attorney, full power and
authority to do or perform every lawful act necessary or proper in connection
therewith as fully as the Member might or could do. The Member hereby ratifies
and confirms all that the Bank shall lawfully do or cause to be done by virtue
of this special power of attorney. This special power of attorney is granted for
a period commencing on the date hereof and continuing until the discharge of all
Indebtedness and all obligations of the Member hereunder regardless of any
default by the Member, is coupled with an interest, and is irrevocable for the
period granted.

Section 3.12 Subordination of Other Loans to First Mortgage Collateral. The
Member hereby agrees that all mortgage notes which are part of the First
Mortgage Collateral (“pledged notes”) shall have priority in right and remedy
over any other loans, whenever made, and, however evidenced, which are also
secured by the mortgages or security agreements securing the pledged notes. The
pledged notes shall be satisfied out of the property (or proceeds thereof)
covered by such mortgages or security agreements before any payment is made on
the loans which are not part of the Collateral. To this end, the Member hereby
subordinates the lien of such mortgages and security agreements with respect to
such other loans to the lien of such mortgages and security agreements with
respect to the pledged notes. The Member further agrees to retain possession of
all notes or other instruments evidencing such other loans and not to pledge,
assign, or transfer the same, except insofar as such other loans may be pledged
to the Bank as part of the Collateral.

Section 3.13 Proceeds of Collateral. The Member, as the Bank’s agent, shall
collect all payments when due on all Collateral. If the Bank so requires, the
Member shall hold such collections separate from its other monies in one or more
designated cash collateral accounts maintained at the Bank and apply them to the
reduction of Indebtedness as it becomes due; otherwise, the Bank consents to the
Member’s use and disposition of all such collections.

ARTICLE IV: DEFAULT; REMEDIES

Section 4.01 Events of Default: Acceleration. Upon the occurrence of any of the
following events or conditions of default (“Event of Default”), the Bank may at
its option, by a notice to the Member, declare all or any part(s) of the
Indebtedness and accrued interest thereon, including any prepayment fees or
charges which are applicable to any Advance, to be immediately due and payable
without presentment, demand, protest, or any further notice:

(A) Failure of the Member to pay when due any interest on or principal of any
Advance; or

(B) Failure of the Member to perform any promise or obligation or to satisfy any
condition or liability contained herein, in any Application, in any Confirmation
of Advance or in any other agreement to which the Member and the Bank are
parties; or

(C) Evidence coming to the attention of the Bank that any representations,
statements, or warranties made or furnished in any manner to the Bank by or on
behalf of the Member in connection with any Advance or Swap Transaction, any
specification or description of Qualifying Collateral or any report or
certification concerning the status, value, or principal balance of any item of
Collateral was false in any material respect when made or furnished; or

(D) Failure of the Member to maintain adequate Qualifying Collateral free of any
encumbrances or claims as required herein; or

(E) The issuance of any tax, levy, seizure, attachment, garnishment, levy of
execution, or other process with respect to the Collateral; or

(F) Any suspension of payment by the Member to any creditor of sums due or the
occurrence of any event which results in another creditor having the right to
accelerate the maturity of any indebtedness of the Member under any security
agreement, indenture, loan agreement, or comparable undertaking; or

 


8



--------------------------------------------------------------------------------

(G) Appointment of a conservator, receiver, or similar official for the Member
or any subsidiary of the Member, of the Member’s property, entry of a judgment
or decree adjudicating the Member or any subsidiary of the Member insolvent or
bankrupt or an assignment by the Member or any subsidiary of the Member for
benefit of creditors; or

(H) Sale by the Member of all or a material part of the Member’s assets or the
taking of any other action by the Member to liquidate or dissolve; or

(I) Termination for any reason of the Member’s membership in the Bank, or the
Member’s ceasing to be a type of entity that is eligible under the Act to become
a member of the Bank: or

(J) Merger, consolidation or other combination of the Member with an entity
which is not a member of the Bank if the nonmember entity is the surviving
entity; or

(K) With respect to Advances made pursuant to Section 11 (g)(4) of the Act, if
the creditor liabilities of the Member, excepting liabilities to the Bank, are
increased in any manner to an amount exceeding five percent (5%) of the Member’s
net assets; or

(L) The Bank reasonably and in good faith determines that a material adverse
change has occurred in the financial condition of the Member from that disclosed
at the time of the making of any Advance or from the condition of the Member as
theretofore most recently disclosed to the Bank.

Section 4.02 Remedies. Upon the occurrence of any Event of Default, the Bank
shall have all of the rights and remedies provided by applicable law which shall
include, but not be limited to, all of the remedies of a secured party under the
Uniform Commercial Code as in effect in the State of Georgia. In addition, the
Bank may take immediate possession of any of the Collateral or any part thereof
wherever the same may be found. The Bank may sell, assign and deliver the
Collateral or any part thereof at public or private sale for such price as the
Bank deems appropriate without any liability for any loss due to decrease in the
market value of the Collateral during the period held. The Bank shall have the
right to purchase all or part of the Collateral at such sale. If the Collateral
includes insurance or securities which will be redeemed by the issuer upon
surrender, or any accounts or deposits in the possession of the Bank, the Bank
may realize upon such Collateral without notice to the Member. If any
notification of intended disposition of any of the Collateral is required by
applicable law, such notification shall be deemed reasonable and properly given
if given as provided by applicable law or in accordance with Section 5.06 hereof
at least 5 days before any such disposition. The proceeds of any sale shall be
applied in the order that the Bank, in its sole discretion, may choose. The
Member agrees to pay all the costs and expenses of the Bank in the collection of
the Indebtedness and enforcement of the Bank’s rights and remedies in case of
default, including, without limitation, reasonable attorneys’ fees. The Bank
shall, to the extent required by law, apply any surplus, after (i) payment of
the Indebtedness, (ii) provision for repayment to the Bank of any amounts to be
paid or advanced under Outstanding Commitments, and (iii) payment of all costs
of collection and enforcement, to the claims of person(s) legally entitled
thereto, with any remaining surplus paid to the Member. The Member shall be
liable to the Bank for any deficiency remaining.

Section 4.03 Payment of Prepayment Charges. Any prepayment fees or charges
applicable to an Advance shall be payable at the time of any voluntary or
involuntary payment of all or part of the principal of such Advance prior to the
originally scheduled maturity thereof, including without limitation payments
that are made as a part of a liquidation of the Member or that become due by
operation of law or as a result of an acceleration pursuant to Section 4.01
hereof, whether such payment is made by the Member, by a conservator, receiver,
liquidator or trustee of or for the Member, or by any successor to or any
assignee of the Member.


9



--------------------------------------------------------------------------------

ARTICLE V: MISCELLANEOUS

Section 5.01 General Representations and Warranties by the Member. The Member
hereby represents and warrants that, as of the date hereof and the date of each
Advance hereunder

(A) The Member is not, and neither the execution of nor the performance of any
of the transactions or obligations of the Member under this Agreement shall,
with the passage of time, the giving of notice or otherwise, cause the Member to
be; (i) in violation of its charter or articles of incorporation, by-laws, the
Act or the Regulations, any other law or administrative regulation, or any court
decree; or (ii) in default under or in breach of any material indenture,
contract or other instrument or agreement to which the Member is a party or by
which it or any of its property is bound.

(B) The Member has full corporate power and authority and has received all
corporate and governmental authorizations and approvals (including without
limitation those required under the Act and the Regulations) as may be required
to enter into and perform its obligations under this Agreement, to borrow each
Advance and to obtain each commitment for Advance.

(C) The information given by the Member in any document provided, or in any oral
statement made, in connection with an application or request for an Advance or
commitment for Advance, is true, accurate and complete in all material respects.

Section 5.02 Assignment. The Bank may assign or negotiate to any other Federal
Home Loan Bank or to any other person or entity, with or without recourse, any
Indebtedness of the Member or participations therein, and the Bank may assign or
transfer all or any part of the Bank’s right, title, and interest in and to this
Agreement and may assign and deliver the whole or any part of the Collateral to
the transferee, which shall succeed to all the powers and rights of the Bank in
respect thereof, and the Bank shall thereafter be forever relieved and fully
discharged from any liability or responsibility with respect to the transferred
Collateral. The Member may not assign or transfer any of its rights or
obligations hereunder without the express prior written consent of the Bank.

Section 5.03 Discretion of the Bank to Grant or Deny Advances. Nothing contained
herein or in any documents describing or setting forth the Bank’s credit program
and credit policies shall be construed as an agreement or commitment on the part
of the Bank to grant Advances or extend commitments for Advances hereunder, the
right and power of the Bank in its discretion to either grant or deny any
Advance or commitment for an Advance requested hereunder being expressly
reserved. The determination by the Bank of Lendable Collateral Value shall not
constitute a determination by the Bank that the Member may obtain Advances or
commitments for Advances in amounts up to such Lendable Collateral Value.

Section 5.04 Amendment: Waivers. No modification, amendment or waiver of any
provision of this Agreement or consent to any departure therefrom shall be
effective unless in a writing executed by a responsible officer of the party
against whom such change is asserted and shall be effective only in the specific
instance and for the purpose of which given. No notice to or demand on the
Member in any case shall entitle the Member to any other or further notice or
demand in the same, or similar or other circumstances. Any forbearance, failure
or delay by the Bank in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver thereof, and any single or partial exercise by the
Bank of any right, power or remedy hereunder shall not preclude the further
exercise thereof. Every right, power and remedy of the Bank shall continue in
full force and effect until specifically waived by the Bank in writing.

Section 5.05 Jurisdiction: Legal Fees. In any action or proceeding brought by
the Bank or the Member in order to enforce any right or remedy under this
Agreement, the parties hereby consent to, and agree that they will submit to,
the jurisdiction of the United States District Court for the Northern District
of Georgia or, if such action or proceeding may not be brought in Federal court,
the jurisdiction of the courts of the State of Georgia located in the City of
Atlanta. The Member agrees that if any action or proceeding is brought by the
Member seeking to obtain any legal or equitable relief against the Bank under or
arising out of this Agreement or any transaction contemplated hereby and such
relief is not granted by


10



--------------------------------------------------------------------------------

the final decision, after any and all appeals, of a court of competent
jurisdiction, the Member will pay all attorneys’ fees and other costs incurred
by the Bank in connection therewith.

Section 5.06 Notices. Except as provided in the last sentence of this Section,
any written notice, advice, request, consent or direction given, made or
withdrawn pursuant to this Agreement shall be either in writing or transmitted
electronically and reproduced mechanically by the addressee, and shall be given
by first class mail, postage prepaid, by telecopy or other facsimile
transmission, or by private courier or delivery service. All non-oral notices
shall be deemed given when actually received at the principal office of the Bank
or the Member, as appropriate. All notices shall be designated to the attention
of an office or section of the Bank or of the Member if the Bank or the Member
has made a request for the notice to be so addressed. Any notice by the Bank to
the Member pursuant to Sections 3.05 or 3.06 hereof may be oral and shall be
deemed to have been duly given to and received by the Member at the time of the
oral communication.

Section 5.07 Signatures of Member. For purposes of this Agreement, documents
shall be deemed signed by the Member when a signature of an authorized signatory
or an authorized facsimile thereof appears on the document. The Bank may rely on
any signature or facsimile thereof which reasonably appears to the Bank to be
the signature of an authorized person, including signatures appearing on
documents transmitted electronically to and reproduced mechanically at the Bank.
The Secretary or an Assistant Secretary of the Member shall from time to time
certify to the Bank on forms provided by the Bank the names and specimen
signatures of the persons authorized to apply on behalf of the Member to the
Bank for Advances and commitments for Advances and otherwise act for and on
behalf of the Member in accordance with this Agreement. Such certifications are
incorporated herein and made a part of this Agreement and shall continue in
effect until expressly revoked in writing by the Member notwithstanding that
subsequent certifications may authorize additional persons to act for and on
behalf of the Member.

Section 5.08 Applicable Law: Severability. In addition to the terms and
conditions specifically set forth herein and in any application or confirmation
of Advance between the Bank and the Member, this Agreement and all Advances and
all commitments for Advances shall be governed by the statutory and common law
of the United States and, to the extent Federal law incorporates or defers to
state law, the laws (exclusive of the choice of law provisions) of the State of
Georgia. Notwithstanding the foregoing, the Uniform Commercial Code as in effect
in the State of Georgia shall be deemed applicable to this Agreement and to any
Advance hereunder and shall govern the attachment and perfection of any security
interest granted hereunder. In the event that any portion of this Agreement
conflicts with applicable law, such conflict shall not affect other provisions
of this Agreement which can be given effect without the conflicting provision,
and to this end the provisions of this Agreement are declared to be severable.

Section 5.09 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the Member and
the Bank.

Section 5.10 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes ail prior agreements between such parties which relate to such
subject matter. Notwithstanding the above, rates of interest, repayment
schedules, and fees and other charges applicable to Advances and commitments for
Advances made by the Bank to the Member prior to the execution of this Agreement
shall continue to be governed exclusively by the terms of the prior agreements
pursuant to which such Advances and commitments for Advances were made,
provided, however, that Section 4.03 hereof shall apply to all Advances.


11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Member and Bank have caused this Agreement to be signed in
their names by their duly authorized officers as of the date first above
mentioned.

CRESCENT BANK AND TRUST COMPANY
(Full Corporate Name of Member)

 

 

 

 

 

 

By: 


/s/ J. Donald Boggus, Jr.

 

 


J. DONALD BOGGUS, JR., CEO

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Typed Name and Title of Signer)

 

 

 

 

 

 

By: 


/s/ Leland W. Brantley, Jr.

 

 


LELAND W. BRANTLEY, CFO

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Typed Name and Title of Signer)

 

 

FEDERAL HOME LOAN BANK OF ATLANTA

 

(MEMBER’S CORPORATE SEAL)




 

By: 



/s/

 

 





 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Title)

 

 

 

 

 

 

By: 



/s/

 

 





 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Title)

 


12



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF ATLANTA

MEMBER ACKNOWLEDGEMENT
AND NOTARIZATION

 

STATE OF

 

GEORGIA

)

 

 

 

 

)

ss

County of

 

PICKENS

)

 


On this 16TH day of MAY 2003 , before me personally came J. DONALD BOGGUS. JR.
and LELAND W. BRANTLEY, to me known, who, being by me duly sworn, did depose and
state that they are the CEO and CFO of said Member; the Member described in and
which executed the above instrument; that they know the seal of said Member;
that the seal affixed to said instrument is such corporate seal; that it was
affixed by order of the Board of Directors or other governing body of said
Member; and that they signed their names thereto by order of the Board of
Directors or other governing body of said Member and that said CEO and CFO
acknowledged the execution of said instrument to be the voluntary act and deed
of said Member.

 

 

 

 

 


/s/ Sandra H. Essig

 

 





--------------------------------------------------------------------------------

 

 

 

Notary Public Signature

 

 

 

 

 

Notary Public in and for the State of

 

Georgia

(NOTARY PUBLIC SEAL)

My commission expires:

 

10-11-05

 

 


13



--------------------------------------------------------------------------------


FEDERAL HOME LOAN BANK OF ATLANTA

ADDENDUM TO THE “AGREEMENT FOR ADVANCES AND
SECURITY AGREEMENT WITH BLANKET FLOATING LIEN”


MEMBER and BANK, as those terms are defined in the Agreement for Advances and
Security Agreement with Blanket Floating Lien (“Agreement”) dated as of MAY 16TH
2003, between the Member and the Bank, desire to modify the Agreement to
supplement the means by which the Member may provide security to the Bank.
Accordingly, the Member and the Bank have executed this Addendum as of MAY 16TH
2003, and agree that it shall be a part of and modify the Agreement, as Addendum
No. 1 thereto, as follows:

A.         Section 1.01 is amended to add the following terms as paragraphs (N)
through (Q).


(N) “Government and Agency Securities collateral means mortgage-backed
securities (including participation certificates) issued by the Federal Home
Loan Mortgage corporation or the Federal National Mortgage Association,
obligations guaranteed by the Government National Mortgage Association, and
obligations issued or guaranteed by the United States or an agency thereof.


(O) “Other Mortgage Collateral” means Other Mortgage Documents (including
participation or other fractional interests therein but not securitized loans)
and all ancillary security agreements, policies and certificates of insurance of
guarantees, evidences of recordation, applications, underwriting materials,
surveys, appraisals, approvals, permits, notices, opinions of counsel and loan
servicing data and all other electronically stored and written records or
materials relating to the loans evidenced or secured by the Other Mortgage
Documents.


(P) “Other Mortgage Documents” means mortgages secured by a junior lien on
one-to-four unit single-family dwellings or by a first lien on property improved
by one or more multifamily or commercial buildings and all mortgage notes
evidencing fully disbursed loans secured by such mortgages and any endorsements
or assignments thereof to the Member.


(Q) “Other Securities Collateral” means securities (other than Government and
Agency Securities Collateral) representing unsubordinated interests in, or
collateralized by first lien security interests in, both the interest and
principal payments on first lien residential mortgages.

Section 1.01 (D) is amended by inserting the following as its text:


(D) “Collateral” means all property, including the proceeds thereof, heretofore
assigned, transferred or pledged to the Bank by the Member as collateral for
Advances or other extensions of credit prior to the date hereof, all Capital
Stock, and First Mortgage Collateral, Government and Agency Securities
Collateral, Other Mortgage Collateral, and Other Securities Collateral,
including the proceeds thereof, which is now or hereafter pledged to the Bank
pursuant to Section 3.01 hereof.

Section 1.01 (L) is amended to substitute the following as its text:


(L) “Qualifying Collateral” means collateral other than Capital Sock which: (i)
is eligible as collateral that can be used to support the origination of
Advances under the terms and conditions of the Act and the Regulations, and
satisfies such other requirements as may be established by the Bank; (ii) is
owned by the Member free and clear of any liens, encumbrances or other interests
other than the assignment to the Bank hereunder; (iii) has not been in default
within the most recent 12-month period, excepting only in the case of First
Mortgage Collateral and Other Mortgage Collateral payments which are not past
due except as permitted by the Bank’s Credit Policy; (iv) in the case of First
Mortgage Collateral and Other mortgage Collateral, relates to improved real
property that is covered by fire and hazard insurance in an amount at least
sufficient to discharge the mortgage loan in full in case of loss and as to
which all real estate taxes and any other charges which are or may become a lien
superior to the lien of the mortgage are current; (v) has not been classified as
substandard, doubtful, or loss by the Member’s regulatory authority or its
management; (vi) in the case of First Mortgage Collateral and Other Mortgage
Collateral does not secure and indebtedness on which any director, officer,
employee, attorney or agent of the Member or any Federal Home Loan Bank is
personally liable unless the acceptance of such Collateral by the Bank has been
specifically approved by formal resolution of the


1



--------------------------------------------------------------------------------

Board; and (vii) in the case of Government and Agency Securities Collateral,
Other Mortgage Collateral, and Other Securities Collateral has been offered by
the Member to the Bank and specifically accepted by the Bank as Qualifying
Collateral.


B. Section 3.01 is amended to add the following text at the end of the Section:

In addition, as security for all indebtedness, the Member hereby assigns,
transfers, and pledges to the Bank, and grants to the Bank a security interest
in: all of the Government and Agency Securities Collateral, Other Mortgage
Collateral, and Other Securities Collateral now or hereafter owned by the
Member, and all proceeds thereof, which is specified pursuant to Section 3.05 or
delivered pursuant to Section 3.06.


C. A new paragraph (A) is added to Section 3.02 as follows:


(A) The Bank may require the Member to provide representations, warranties, and
undertakings, in addition to those contained herein, with respect to the pledge
hereunder of Collateral which is not First Mortgage Collateral.

The original text of Section 3.02 is designated as paragraph (B) and is amended
in clause (i) of the first sentence so that clause (i) reads:

...(i) at any time the Member shall not have assigned, transferred, or pledged
to the Bank under this Agreement Qualifying Collateral which has a Lendable
Collateral Value at least equal to the Collateral Maintenance Level or (ii)...


D. Section 3.03 (D) is amended to read:

The lien of the First Mortgage Collateral and the Other Mortgage Collateral on
the real property securing the same is a first, prior and perfected lien under
applicable law, other than the lien of those residential mortgages included in
Other Mortgage Collateral which are specifically offered to and accepted by the
Bank as mortgages secured by junior liens.

Sections 3.03 (F) and (G) are amended to insert the words “or Other Mortgage
Collateral” after the words “First Mortgage Collateral” in those paragraphs.


E. Section 3.04 (A) is amended to insert the following first sentence of the
paragraph:

(A) The Member shall normally discharge this obligation by maintaining First
Mortgage Collateral. The Member may discharge this obligation with Qualifying
Collateral that is not First Mortgage Collateral to the extent that such
Collateral is first offered to and specifically accepted by the Bank. At any
time the Member does not own and maintain, in accordance with this Agreement
First Mortgage Collateral that is Qualifying Collateral with a Lendable
Collateral Value that is at least equal to the then required Collateral
Maintenance Level (or the Collateral maintenance Level to be required if any
pending member advance application is approved), the Member shall deliver to the
Bank a status report and accompanying schedules, all in the form(s) prescribed
by the Bank, specifying and describing Government and Agencies Security
Collateral and/or Other Mortgage Collateral and/or Other Securities Collateral
in an amount which, together with the First Mortgage Collateral that is
Qualifying Collateral, is sufficient to satisfy the requirements of this
Section.

Section 3.04 (B) is amended to insert the words “and Other Mortgage Collateral”
after the words “First Mortgage Collateral” in that paragraph.


F. Section 3.05 (A) is amended to delete the words “First Mortgage” ahead of the
word “Collateral” in that paragraph.

Section 3.05 (B) is amended to insert the words “and Other Mortgage Documents”
and “Other Mortgage Collateral” after the words “First Mortgage Documents” and
“First Mortgage Collateral”, respectively, in that paragraph.


G. The first sentence of Section 3.06 (A) of the Agreement is amended by
substituting the words “Qualifying Collateral” for the words “First Mortgage
Collateral.”


2



--------------------------------------------------------------------------------

Section 3.06 (A) is amended to insert the words “and Other Mortgage Collateral”
after the words “First Mortgage Collateral” and by inserting the words “and
Other Mortgage Documents” after the words “First Mortgage Documents” in the
sentences of that paragraph which follow the first sentence.

Section 3.06 (C) is amended to read:


(C) With respect to any uncertificated securities pledged to the Bank as
Collateral hereunder, the delivery requirements contained in this Agreement
shall be satisfied by the transfer of a security interest in such securities to
the Bank, such transfer to be effected in such manner and to be evidenced by
such documents as shall be reasonably specified by the Bank.

Original paragraph (C) of Section 3.06 is designated paragraph (D).


H. Section 3.12 is amended to insert the words “and Other Mortgage Collateral”
after the words “First Mortgage Collateral.”


I. The first sentence of Section 5.10 of the Agreement is amended to read:

This Agreement, together with any Addenda thereto executed by the Bank and the
Member, embody the entire agreement and understanding between the parties hereto
relating to the subject matter hereof and supersedes all prior agreements
between such parties which relate to such subject matter.

IN WITNESS WHEREOF, Member and Bank have caused this Addendum to be signed in
their name by their duly authorized officers.

CRESCENT BANK AND TRUST COMPANY
(Full Corporate Name of Member)

 

 

 

 

 

 

By: 


/s/ J. DONALD BOGGUS, JR.

 

 


J. DONALD BOGGUS. JR. CEO

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Typed Name and Title of Signer)

 

 

 

 

 

 

By: 


/s/ LELAND W. BRANTLEY, JR.

 

 


LELAND W. BRANTLEY CFO

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Signature)

 

 

(Typed Name and Title of Signer)

 

 

(Member’s Corporate Seal)

FEDERAL HOME LOAN BANK OF ATLANTA

 

 

 

By: 



/s/

 

By: 



Group Vice President of Credit and Collaterized Services

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Officer)

 

 

(Title)

 

 

 

 

 

 

By: 



/s/

 

By: 



Assistant Vice President

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

(Authorized Officer)

 

 

(Title)

 


3



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF ATLANTA

MEMBER ACKNOWLEDGEMENT
AND NOTARIZATION

 

STATE OF

 

GEORGIA

)

 

 

 

 

)

ss

County of

 

PICKENS

)

 

On this 16TH day of MAY 2003, before me personally came J. DONALD BOGGUS. JR.
and LELAND W. BRANTLEY, to me known, who, being by me duly sworn, did depose and
state that they are the CEO and CFO of said Member; the Member described in and
which executed the above instrument; that they know the seal of said Member;
that the seal affixed to said instrument is such corporate seal; that it was
affixed by order of the Board of Directors or other governing body of said
Member; and that they signed their names thereto by order of the Board of
Directors or other governing body of said Member and that said CEO and CFO
acknowledged the execution of said instrument to be the voluntary act and deed
of said Member.

 

/s/ SANDRA H. ESSIG

(SEAL)

--------------------------------------------------------------------------------

 

Notary Public Signature

 

--------------------------------------------------------------------------------

 

 

 

Notary Public in and for the State of:     Georgia

 

 

 

My commission expires:     10-11-05

 

 


4